Citation Nr: 9929052	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  99-08 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
multiple sclerosis is well grounded.

2.  Entitlement to service connection for multiple sclerosis.

3.  Whether a claim of entitlement to an increased rating for 
hypoglycemia attacks with minor seizures is well grounded.

4.  Entitlement to an increased rating for hypoglycemia 
attacks with minor seizures, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to July 
1990.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issues on appeal.


FINDING OF FACT

The veteran has met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that her claims of entitlement to service 
connection for multiple sclerosis and entitlement to an 
increased rating for hypoglycemia attacks with minor seizures 
are well grounded.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
multiple sclerosis and entitlement to an increased rating for 
hypoglycemia attacks with minor seizures are well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, she has presented claims that are 
plausible.  Service connection may be established for a 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 3.304 
(1998).  Service connection may also be established for a 
chronic disease manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309 (1998).  Multiple sclerosis is a 
chronic disease with a presumptive period of seven years.  
38 C.F.R. §§ 3.307, 3.309 (1998).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

The Board notes that the veteran served on active duty from 
July 1986 to July 1990.  The evidence of record includes a 
letter from a private physician, dated in February 1997, less 
than seven years following the veteran's separation from 
service, in which the private physician provides a diagnosis 
of multiple sclerosis.  Therefore, the Board finds that as 
the veteran has been diagnosed with a presumptive disease 
within the applicable presumptive period, her claim is well 
grounded.

The Board further notes that the veteran's claim of 
entitlement to an increased rating for hypoglycemia attacks 
with minor seizures is well grounded.  Where a veteran has 
established entitlement to service connection for a 
disability and alleges that disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Accordingly, the Board finds that the veteran has met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that her claims of 
entitlement to service connection for multiple sclerosis and 
entitlement to an increased rating for hypoglycemia attacks 
with minor seizures are well grounded.  38 U.S.C.A. § 5107 
(West 1991).


ORDER

The veteran's claims of entitlement to service connection for 
multiple sclerosis and entitlement to an increased rating for 
hypoglycemia attacks with minor seizures are well grounded.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist veterans in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board notes that although a letter from a private 
physician diagnosing multiple sclerosis is of record, VA has 
not sought the complete records of that private physician, 
although the letter states that the veteran was under his 
care.  The Board feels those records, as well as the records 
of the other private physician whose records have been 
submitted in this case, should be obtained and associated 
with the veteran's claims folder.  The Board also notes that 
the veteran stated at a September 1998 VA examination that 
she was being treated at a base.  The Board feels those 
records should also be obtained and associated with the 
veteran's claims folder.

In addition, the Board notes that the September 1998 VA 
examinations were inadequate for rating purposes in that the 
examiners did not have access to the veteran's claims folder 
in preparing the examination report.  See Green v. Derwinski, 
1 Vet. App. 121, 124 (1991); Littke v. Derwinski, 1 Vet. 
App. 90, 92 (1991).  The Board feels that VA examinations 
would be useful in determining the current severity of the 
veteran's hypoglycemia attacks with minor seizures, and also 
to determine whether the veteran currently has multiple 
sclerosis.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hypoglycemia 
attacks with minor seizures or multiple 
sclerosis since her separation from 
service.  After securing the necessary 
release, the RO should obtain these 
records.  The Board specifically notes in 
this regard that the complete records of 
the veteran's treatment should be sought 
from Dr. Gary M. Weiss, Dr. Marc D. 
Shapiro, and the base hospital that the 
veteran stated was providing treatment at 
the September 1998 VA peripheral nerves 
examination.

2.  The RO should schedule the veteran 
for a VA examination with a specialist 
for her hypoglycemia attacks with minor 
seizures.  The claims folder and a copy 
of this remand should be made available 
to and be reviewed by the examiner prior 
to the examination.  Specifically the 
examiner should provide the following 
information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should state 
whether or not the veteran has had 
at least one major seizure in the 
last two years or at least two minor 
seizures in the last six months.

c)  The examiner should state 
whether or not the veteran has had 
at least one major seizure in the 
last six months or two in the last 
year, or has averaged at least five 
to eight minor seizures weekly.

d)  The examiner should state 
whether or not the veteran has had 
at least one major seizure in four 
months over the last year or nine to 
ten minor seizures per week.

e)  The examiner should state 
whether or not the veteran has had 
at least one major seizure in three 
months over the last year or more 
than ten minor seizures weekly.

f)  The examiner should state 
whether or not the veteran has had 
at least one major seizure per month 
over the last year.

3.  The RO should schedule the veteran 
for a VA examination with a specialist 
for her claimed multiple sclerosis.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner prior to the 
examination.  Specifically the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should state 
whether the veteran has multiple 
sclerosis.  If the examiner is 
unable to provide a specific 
diagnosis, the examiner should state 
whether it is as likely as not that 
the veteran has multiple sclerosis.  
In providing an opinion as to this 
likelihood, it is most useful to the 
Board if the examiner classifies the 
likelihood as "definitely," "more 
likely than not," "as likely as 
not," "more likely not," or 
"definitely not."

4.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

5.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, she and her representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon her claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


